REQUEST FOR STAY DENIED, WITH ORDER.
The application for a stay order is denied in as much as the relators have not exhausted their administrative remedies by applying to the Secretary of the Department of Environmental Quality for a Stay Order pending the disposition of their request for a hearing filed on October 31, 1985, pursuant to La. R.S. 30:1072(A). The complained of permit action is not final because relators timely requested a hearing, and the Secretary has not acted on the request. A request for an administrative hearing or an appeal does not automatically suspend the action complained of. However, both the Secretary and/or this court have the authority to stay the questioned action in those cases where an emergency has not been found to exist. La. R.S. 30:1072(B).
Considering that the request for a hearing was filed with the Secretary of the Department of Environmental Quality on October 31, 1985, and no action has been taken thereon, the Secretary of the Department of Environmental Quality is ordered to either grant the relief requested in the application for a hearing filed on October 31, 1985 or forward the request to this court by no later than November 29, 1985. See La. R.S. 30:1072(A). If the Secretary elects to grant the hearing, she should communicate this fact to this court, in writing, by the above mentioned date.